DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/01/2022 has been entered.

Response to Arguments
The amendment filed on 07/01/2022 has been accepted and entered. Accordingly, Claims 1, 9 and 19 have been amended. Claims 6-7, 14-15 and 17-18 had been canceled.
New claim 20 is added.
Claims 1-5, 8-13, 16 and 19-20 are currently pending. 
Applicant’s arguments filed on 07/01/2022 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 9 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of Patent No. (US 11,329,783 B2) in view of Byun et al. [hereinafter as Byun], US 2018/0294942 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A method performed by a device, comprising: determining a target transmission pattern from a set of candidate transmission patterns, the target transmission pattern being indicated by a signal and one of the set of candidate transmission patterns comprising a downlink part and an uplink part; receiving an indication related to a rate match from a network device, the received indication indicating that a resource in the downlink part of the determined target pattern is not for a downlink transmission to the device; and                       performing communication with the network device based on the target transmission pattern and the received indication.
	The patent application does not disclose the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receiving, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device.                          	                                	However, Byun discloses the target transmission patterns contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receiving, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device (Fig.2-3 [0051]-[0052], Fig.5 [0067], Fig.6-8 [0071] and Fig.9-12 [0078]-[0079]).                                                 	                          	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the target transmission patterns contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receiving, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device as taught by Byun is to be added in the patent application.                      	                            	                	                     	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term “and one of the set of candidate transmission patterns comprising a downlink part and an uplink part; receiving an indication related to a rate match from a network device, the received indication indicating that a resource in the downlink part of the determined target pattern is not for a downlink transmission to the device;” from claim 1 of patent application.                                                         	                                     	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 4, the patent application does not disclose the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal.
	However, Byun discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 [0079]-[0080]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal as taught by Byun is to be added in the patent application.

Regarding claim 5, the patent application does not disclose the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal.
	However, Byun discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 [0079]-[0080]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal as taught by Byun is to be added in the patent application.

Regarding claim 9, the claim 14 of patent application discloses A device for performing communication, comprising a controller configured to:
determine a target transmission pattern from a set of candidate transmission patterns, wherein the target transmission pattern being indicated by a signal and one of the set of candidate transmission patterns comprising a downlink part and an uplink part, and receive an indication related to a rate match from a network device, the received indication indicating that a resource in the downlink part of the determined target pattern is not for a downlink transmission to the device; and a transceiver configured to perform communication with the network device based on the target transmission pattern and the received indication.
	The patent application does not disclose the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receive, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device.                          	However, Byun discloses the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receive, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device (Fig.2-3 [0051]-[0052], Fig.5 [0067], Fig.6-8 [0071] and Fig.9-12 [0078]-[0079]).                                                 	                          		Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receive, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device as taught by Byun is to be added in the patent application.                      	                                                      	                       	Applicant's claim 9 merely broaden the scope of patent application claim 14 by eliminating the term “and one of the set of candidate transmission patterns comprising a downlink part and an uplink part, and receive an indication related to a rate match from a network device, the received indication indicating that a resource in the downlink part of the determined target pattern is not for a downlink transmission to the device;” from claim 14 of patent application.                                                         	                                    	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 12, the patent application does not disclose the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal.
	However, Byun discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 [0079]-[0080]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal as taught by Byun is to be added in the patent application.

Regarding claim 13, the patent application does not disclose the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal.
	However, Byun discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 [0079]-[0080]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal as taught by Byun is to be added in the patent application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 8-9, 12-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. [hereinafter as Tesanovic], US 2013/0102342 A1 in view of Byun et al. [hereinafter as Byun], US 2018/0294942 A1 further in view of Kim et al. [hereinafter as Kim], US 2016/0254892 A1.
Regarding claim 1, Tesanovic discloses wherein a method performed by a terminal device (Figure 1 shows a method of communication performed by a primary station/eNB and a secondary station/UE.), comprising:
determining a target transmission pattern from a set of candidate transmission patterns (Figure 1; Tables 1-2; Par. 0004, 0020, 0024; noted eNB configures the DCI to be transmitted over the PDCCH to the UE. The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UE.), wherein the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part (Tables 1-2; noted respective resource block assignment information indicates resource blocks (i.e., at least one of downlink and uplink) that are to be assigned to the UE.), and
performing communication with the network device by using the target transmission pattern and the format of the control information (Figures 1-2; Par. 0004, 0063, 0071-0073; noted communication performed with the eNB based on the transmission mode provided as the UE, in a specific example, transmits a feedback to the eNB depending on the transmission mode and Par 0005, 0021-0022; noted a DCI format indicates each transmission mode and the format of the control information).
	However, Tesanovic does not explicitly disclose wherein receiving, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device.
	In the same field of endeavor, Byun discloses wherein receiving, from a network device, control information, wherein a format of the control information indicates that a symbol (Fig.2-3 [0051]-[0052], receiving control information from a base station (BS)/network device, and a format of the control information indicates that OFDM symbol and Fig.9-12 [0078]-[0079], format 0 to format 3 for a special symbol including a DwPTS, a GP, an UpPTS and an UpPTS back in Table 1), which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device (Fig.5 [0067], an empty symbol disposed by a guard period (GP) of at least one or two OFDM symbols in the TDD structure/transmission pattern is not for a downlink transmission to the UE terminal device and the empty symbol is not for an uplink transmission from the UE terminal device and Fig.6-8 [0071], the GP is located in between downlink OFDM symbols and uplink OFDM symbols of the sTTI structure/ target transmission pattern; also see [0083], [0144]). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic to incorporate the teaching of Byun in order to achieve a user-plane latency for a signal transmission. 
	It would have been beneficial to use the TDD structure which is designed to have a guard period (GP) of at least one OFDM symbol or at most two OFDM symbols, and a GP is disposed to provide an empty symbol when a downlink resource is changed to an uplink resource as taught by Byun to have incorporated in the system of Tesanovic to provide a low latency service. (Byun, Fig.2-3 [0054], Fig.5 [0067], and Fig.6-8 [0071])
	However, Tesanovic and Byun do not explicitly disclose wherein performing a Physical Uplink Control Channel (PUCCH) transmission using one or two symbols based on the target transmission pattern and the format of the control information.
	In the same field of endeavor, Kim discloses wherein performing a Physical Uplink Control Channel (PUCCH) transmission using one or two symbols based on the target transmission pattern and the format of the control information (Fig.24 [0160], transmission of a Physical Uplink Control Channel (PUCCH) using the second SRS symbol 2409 during the UpPTS interval 2407 corresponding to a time interval of the two SC-FDMA symbols in the special subframe 2404 of the TDD cell 2402/transmission pattern and configuring PUCCH 2411 in the shortened PUCCH format of channel-encoded UCI control information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic and Byun to incorporate the teaching of Kim in order to achieve orthogonality between data and control information. 
	It would have been beneficial to use the shortened PUCCH format for transmission of the second SRS symbol 2409 during the UpPTS interval 2407 corresponding to a time interval of the two SC-FDMA symbols in the special subframe 2404 of the TDD cell 2402 and the UE is capable of: configuring PUCCH 2411 in the shortened PUCCH format from channel-encoded UCI control information during a time interval except for the last SC-FDMA symbol location 2410 and RS symbol locations 2412 and 2413, within a corresponding subframe 2403 of an FDD cell 2401; and transmitting it as taught by Kim to have incorporated in the system of Tesanovic and Byun to provide packet data services based on high quality and high speed. (Kim, Fig.1 [0002] and Fig.24 [0160])

Regarding claim 4, Tesanovic, Byun and Kim disclose all the elements of claim 1 as stated above wherein Tesanovic further discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 Tables 2 [0023], downlink control information DCI format 0, downlink DL data and a downlink DL reference signal). Additionally, Byun also discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 [0079]-[0080], the DwPTS transmission part is used for transmitting ore or more of: downlink control information, downlink DL data and a downlink DL reference signal).

Regarding claim 5, Tesanovic, Byun and Kim disclose all the elements of claim 1 as stated above wherein Tesanovic further discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 Tables 1-2 [0020], feedback about DL transmission uplink ACK/NACK, uplink control information, uplink UL data and a uplink DL reference signal). Additionally, Byun also discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 [0079]-[0080], the UpPTS transmission part is used for transmitting ore or more of: uplink control information, uplink UL data and a uplink UL reference signal).

Regarding claim 8, Tesanovic, Byun and Kim disclose all the elements of claim 1 as stated above wherein Tesanovic further discloses the indication further indicates a number of symbols for the DL transmission part or the UL transmission part (Fig.1-2; Tables 1-2 [0019], indication of OFDM symbols for the PDCCH DL transmission part).

Regarding claim 9, Tesanovic discloses wherein a terminal device (Figure 1 shows a communication performed by an primary station/eNB and a secondary station/UE.), comprising a processor configured to (Figure 1 shows processor controller):             determine a target transmission pattern from a set of candidate transmission patterns (Figure 1; Tables 1-2; Par. 0004, 0020, 0024; noted eNB configures the DCI to be transmitted over the PDCCH to the UE. The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UE.), wherein the target transmission patterns contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part (Tables 1-2; noted respective resource block assignment information indicates resource blocks (i.e. downlink or uplink) that are to be assigned to the UE.), and
perform communication between a network device and a terminal device by using the target transmission pattern and the format of the control information (Figures 1-2; Par. 0004, 0063, 0071-0073; noted communication performed between the eNB and the UE based on the transmission mode provided as the UE, in a specific example, transmits a feedback to the eNB depending on the transmission mode. and Par 0005, 0020-0022; noted a DCI format indicates each transmission mode and the format of the control information).
	However, Tesanovic does not explicitly disclose wherein receive, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device.
	In the same field of endeavor, Byun discloses wherein receive, from a network device, control information, wherein a format of the control information indicates that a symbol (Fig.2-3 [0051]-[0052], receiving control information from a base station (BS)/ network device, and a format of the control information indicates that OFDM symbol and Fig.9-12 [0078]-[0079], format 0 to format 3 for a special symbol including a DwPTS, a GP, an UpPTS and an UpPTS back in Table 1), which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device (Fig.5 [0067], an empty symbol disposed by a guard period (GP) of at least one or two OFDM symbols in the TDD structure/transmission pattern is not for a downlink transmission to the UE terminal device and the empty symbol is not for an uplink transmission from the UE terminal device and Fig.6-8 [0071], the GP is located in between downlink OFDM symbols and uplink OFDM symbols of the sTTI structure/target transmission pattern; also see [0083], [0144]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic to incorporate the teaching of Byun in order to achieve a user-plane latency for a signal transmission. 
	It would have been beneficial to use the TDD structure which is designed to have a guard period (GP) of at least one OFDM symbol or at most two OFDM symbols, and a GP is disposed to provide an empty symbol when a downlink resource is changed to an uplink resource as taught by Byun to have incorporated in the system of Tesanovic to provide a low latency service. (Byun, Fig.2-3 [0054], Fig.5 [0067], and Fig.6-8 [0071])
	However, Tesanovic and Byun do not explicitly disclose wherein performing a Physical Uplink Control Channel (PUCCH) transmission using one or two symbols based on the target transmission pattern and the format of the control information.
	In the same field of endeavor, Kim discloses wherein performing a Physical Uplink Control Channel (PUCCH) transmission using one or two symbols based on the target transmission pattern and the format of the control information (Fig.24 [0160], transmission of a Physical Uplink Control Channel (PUCCH) using the second SRS symbol 2409 during the UpPTS interval 2407 corresponding to a time interval of the two SC-FDMA symbols in the special subframe 2404 of the TDD cell 2402/transmission pattern and configuring PUCCH 2411 in the shortened PUCCH format of channel-encoded UCI control information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic and Byun to incorporate the teaching of Kim in order to achieve orthogonality between data and control information. 
	It would have been beneficial to use the shortened PUCCH format for transmission of the second SRS symbol 2409 during the UpPTS interval 2407 corresponding to a time interval of the two SC-FDMA symbols in the special subframe 2404 of the TDD cell 2402 and the UE is capable of: configuring PUCCH 2411 in the shortened PUCCH format from channel-encoded UCI control information during a time interval except for the last SC-FDMA symbol location 2410 and RS symbol locations 2412 and 2413, within a corresponding subframe 2403 of an FDD cell 2401; and transmitting it as taught by Kim to have incorporated in the system of Tesanovic and Byun to provide packet data services based on high quality and high speed. (Kim, Fig.1 [0002] and Fig.24 [0160])

Regarding claim 12, Tesanovic, Byun and Kim disclose all the elements of claim 9 as stated above wherein Tesanovic further discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 Tables 2 [0023], downlink control information DCI format 0, downlink DL data and a downlink DL reference signal). Additionally, Byun also discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 [0079]-[0080], the DwPTS transmission part is used for transmitting ore or more of: downlink control information, downlink DL data and a downlink DL reference signal).

Regarding claim 13, Tesanovic, Byun and Kim disclose all the elements of claim 9 as stated above wherein Tesanovic further discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 Tables 1-2 [0020], feedback about DL transmission uplink ACK/NACK, uplink control information, uplink UL data and a uplink DL reference signal). Additionally, Byun also discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 [0079]-[0080], the UpPTS transmission part is used for transmitting ore or more of: uplink control information, uplink UL data and a uplink UL reference signal). 

Regarding claim 16, Tesanovic, Byun and Kim disclose all the elements of claim 9 as stated above wherein Tesanovic further discloses a number of symbols for the DL transmission part or the UL transmission part (Fig.1-2; Tables 1-2 [0019], indication of OFDM symbols for the PDCCH DL transmission part).

Regarding claim 19, Tesanovic discloses wherein a method performed by a device (Figure 1 shows a method of communication performed by a primary station/eNB and a secondary station/UE.), comprising:
determining a target transmission pattern (Figure 1; Tables 1-2; Par. 0004, 0020, 0024; noted eNB configures the DCI to be transmitted over the PDCCH to the UE. The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UE.), wherein the target transmission pattern comprises at least one of a downlink part and an uplink part (Tables 1-2; noted respective resource block assignment information indicates resource blocks (i.e., at least one of downlink and uplink) that are to be assigned to the UE.).
	However, Tesanovic does not explicitly disclose wherein receiving, from a network device, control information, wherein a format of the control information indicates that a symbol, which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device. 
	In the same field of endeavor, Byun discloses wherein receiving, from a network device, control information, wherein a format of the control information indicates that a symbol (Fig.2-3 [0051]-[0052], receiving control information from a base station (BS)/network device, and a format of the control information indicates that OFDM symbol and Fig.9-12 [0078]-[0079], format 0 to format 3 for a special symbol including a DwPTS, a GP, an UpPTS and an UpPTS back in Table 1), which is located in between symbols of the target transmission pattern, is not for a downlink transmission to the terminal device, and the symbol is not for an uplink transmission from the terminal device (Fig.5 [0067], an empty symbol disposed by a guard period (GP) of at least one or two OFDM symbols in the TDD structure/transmission pattern is not for a downlink transmission to the UE terminal device and the empty symbol is not for an uplink transmission from the UE terminal device and Fig.6-8 [0071], the GP is located in between downlink OFDM symbols and uplink OFDM symbols of the sTTI structure/ target transmission pattern; also see [0083], [0144]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic to incorporate the teaching of Byun in order to achieve a user-plane latency for a signal transmission. 
	It would have been beneficial to use the TDD structure which is designed to have a guard period (GP) of at least one OFDM symbol or at most two OFDM symbols, and a GP is disposed to provide an empty symbol when a downlink resource is changed to an uplink resource as taught by Byun to have incorporated in the system of Tesanovic to provide a low latency service. (Byun, Fig.2-3 [0054], Fig.5 [0067], and Fig.6-8 [0071])
	However, Tesanovic and Byun do not explicitly disclose wherein performing a Physical Uplink Control Channel (PUCCH) transmission using one or two symbols based on the target transmission pattern and the format of the control information.
	In the same field of endeavor, Kim discloses wherein performing a Physical Uplink Control Channel (PUCCH) transmission using one or two symbols based on the target transmission pattern and the format of the control information (Fig.24 [0160], transmission of a Physical Uplink Control Channel (PUCCH) using the second SRS symbol 2409 during the UpPTS interval 2407 corresponding to a time interval of the two SC-FDMA symbols in the special subframe 2404 of the TDD cell 2402/transmission pattern and configuring PUCCH 2411 in the shortened PUCCH format of channel-encoded UCI control information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic and Byun to incorporate the teaching of Kim in order to achieve orthogonality between data and control information. 
	It would have been beneficial to use the shortened PUCCH format for transmission of the second SRS symbol 2409 during the UpPTS interval 2407 corresponding to a time interval of the two SC-FDMA symbols in the special subframe 2404 of the TDD cell 2402 and the UE is capable of: configuring PUCCH 2411 in the shortened PUCCH format from channel-encoded UCI control information during a time interval except for the last SC-FDMA symbol location 2410 and RS symbol locations 2412 and 2413, within a corresponding subframe 2403 of an FDD cell 2401; and transmitting it as taught by Kim to have incorporated in the system of Tesanovic and Byun to provide packet data services based on high quality and high speed. (Kim, Fig.1 [0002] and Fig.24 [0160])

Regarding claim 20, Tesanovic, Byun and Kim disclose all the elements of claim 1 as stated above wherein Byun further discloses the DL transmission part comprises 12 downlink symbols and the UL transmission part comprises 2 uplink symbols (Fig.6-10&20-25 [0056], the DL transmission part of TTI comprises 14 OFDM symbols length and the UL transmission part of sTTI comprises 3 OFDM symbols length). Additionally, kim discloses the DL transmission part comprises 12 downlink symbols and the UL transmission part comprises 2 uplink symbols (Fig.3 [0017], the DL transmission part DwPTS 301 comprises 12 OFDM symbols and the UL transmission part UpPTS comprises 2 SC-FDMA symbols).



Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. [hereinafter as Tesanovic], US 2013/0102342 A1 in view of Byun et al. [hereinafter as Byun], US 2018/0294942 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0254892 A1 further in view of Hayashi et al. [hereinafter as Hayashi], US 2019/0052504 A1.
Regarding claim 2, Tesanovic, Byun and Kim disclose all the elements of claim 1 as stated above.
	However, Tesanovic, Byun and Kim do not explicitly disclose wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is larger than a first predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in a reduced symbol duration.
	In the same field of endeavor, Hayashi discloses wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is larger than a first predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in a reduced symbol duration (Fig.6-10&20-25 [0255], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part of the target transmission pattern is larger/wider than a first prescribed/predefined subcarrier spacing, Fig.4-5 [0055], larger subcarrier spacing of the downlink or uplink transmission part and Fig.10 [0067], subcarrier spaces/ subcarrier spacing of the DL transmission part and/or the UL transmission part is transmitted in a different/reduced symbol duration/symbol length).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic, Byun and Kim to incorporate the teaching of Hayashi in order to provide improved performance such as higher throughput and greater reliability.
	It would have been beneficial to apply a prescribed subcarrier spacing (predefined subcarrier spacing or subcarrier spacing defined in a written specification or the like) to the transmission of the Synchronization signal as taught by Hayashi to have incorporated in the system of Tesanovic, Byun and Kim to provide efficient communication on the multiple subcarrier spacings. (Hayashi, Fig.1-3 [0011] lines 1-4, Fig.4-5 [0055] lines 1-26, Fig.10 [0067] lines 1-26 and Fig.6-10&20-25 [0255] lines 1-13)

Regarding claim 3, Tesanovic, Byun and Kim disclose all the elements of claim 1 as stated above.
	However, Tesanovic, Byun and Kim do not explicitly disclose wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is less than a second predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in an increased symbol duration.
	In the same field of endeavor, Hayashi discloses wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is less than a second predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in an increased symbol duration (Fig.6-10&20-25 [0255], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part of the target transmission pattern is smaller/narrower than a second prescribed/predefined subcarrier spacing, Fig.4-5 [0055], smaller subcarrier spacing of the downlink or uplink transmission part and Fig.10 [0067], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part is transmitted in a different/ increased symbol duration/symbol length).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic, Byun and Kim to incorporate the teaching of Hayashi in order to provide improved performance such as higher throughput and greater reliability.
	It would have been beneficial to apply a prescribed subcarrier spacing (predefined subcarrier spacing or subcarrier spacing defined in a written specification or the like) to the transmission of the Synchronization signal as taught by Hayashi to have incorporated in the system of Tesanovic, Byun and Kim to provide efficient communication on the multiple subcarrier spacings. (Hayashi, Fig.1-3 [0011] lines 1-4, Fig.4-5 [0055] lines 1-26, Fig.10 [0067] lines 1-26 and Fig.6-10&20-25 [0255] lines 1-13)

Regarding claim 10, Tesanovic, Byun and Kim disclose all the elements of claim 9 as stated above.
	However, Tesanovic, Byun and Kim do not explicitly disclose wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is larger than a first predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in a reduced symbol duration.
	In the same field of endeavor, Hayashi discloses wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is larger than a first predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in a reduced symbol duration (Fig.6-10&20-25 [0255], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part of the target transmission pattern is larger/wider than a first prescribed/predefined subcarrier spacing, Fig.4-5 [0055], larger subcarrier spacing of the downlink or uplink transmission part and Fig.10 [0067], subcarrier spaces/ subcarrier spacing of the DL transmission part and/or the UL transmission part is transmitted in a different/reduced symbol duration/symbol length).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic, Byun and Kim to incorporate the teaching of Hayashi in order to provide improved performance such as higher throughput and greater reliability.
	It would have been beneficial to apply a prescribed subcarrier spacing (predefined subcarrier spacing or subcarrier spacing defined in a written specification or the like) to the transmission of the Synchronization signal as taught by Hayashi to have incorporated in the system of Tesanovic, Byun and Kim to provide efficient communication on the multiple subcarrier spacings. (Hayashi, Fig.1-3 [0011] lines 1-4, Fig.4-5 [0055] lines 1-26, Fig.10 [0067] lines 1-26 and Fig.6-10&20-25 [0255] lines 1-13)

Regarding claim 11, Tesanovic, Byun and Kim disclose all the elements of claim 9 as stated above.
	However, Tesanovic, Byun and Kim do not explicitly disclose wherein a subcarrier space of the DL transmission part and/or the UL transmission part of the target transmission pattern is less than a second predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in an increased symbol duration.
	In the same field of endeavor, Hayashi discloses wherein a subcarrier space of the DL transmission part and/or the UL transmission part of the target transmission pattern is less than a second predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in an increased symbol duration (Fig.6-10&20-25 [0255], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part of the target transmission pattern is smaller/narrower than a second prescribed/predefined subcarrier spacing, Fig.4-5 [0055], smaller subcarrier spacing of the downlink or uplink transmission part and Fig.10 [0067], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part is transmitted in a different/ increased symbol duration/symbol length).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic, Byun and Kim to incorporate the teaching of Hayashi in order to provide improved performance such as higher throughput and greater reliability.
	It would have been beneficial to apply a prescribed subcarrier spacing (predefined subcarrier spacing or subcarrier spacing defined in a written specification or the like) to the transmission of the Synchronization signal as taught by Hayashi to have incorporated in the system of Tesanovic, Byun and Kim to provide efficient communication on the multiple subcarrier spacings. (Hayashi, Fig.1-3 [0011] lines 1-4, Fig.4-5 [0055] lines 1-26, Fig.10 [0067] lines 1-26 and Fig.6-10&20-25 [0255] lines 1-13)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Janani et al. (Pub. No.: US 2013/0128935 A1) teaches Full Spatial Dimension Extraction for Implicit Beamforming.

Narasimhan (U.S Patent No.: US 8767523 B1) teaches Multicarrier Transmit Diversity.

Narasimhan (U.S Patent No.: US 7577085 B1) teaches Multicarrier Transmit Diversity.

Kim et al. (Pub. No.: US 2018/0219662 A1) teaches Transmitting Downlink Reference Signals to User Equipments (UEs).

Roessel et al. (Pub. No.: US 2018/0254851 A1) teaches Flexible Universal Extended Frame Structure. 

Sundararajan et al. (Pub. No.: US 2017/0170936 A1) teaches Reference Signals for Estimating Mixed Interference.

TANG (Pub. No.: US 2019/0132228 A1) teaches Method and Device for Data Transmission.

Loehr et al. (Pub. No.: US 2016/0119840 A1) teaches Uplink Switching of Communication Links for Mobile Stations in Dual Connectivity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414